Citation Nr: 0908866	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis, also 
claimed as upper respiratory problems, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for allergies, also 
claimed as upper respiratory problems, to include as due to 
an undiagnosed illness.

3.  Entitlement to service connection for major depressive 
disorder, also claimed as depression, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for short term memory 
loss, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The appellant has verified service from August 1981 to July 
1986 and January 22, 1991 to March 26, 1991, and has 
additional unverified reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO), dated in September 2005 
and August 2006, that denied the appellant's claims of 
entitlement to service connection for sinusitis, also claimed 
as upper respiratory problems, allergies also claimed as 
upper respiratory problems, major depressive disorder, 
claimed as depression, and short term memory loss.  

The appellant was scheduled to appear before the Board, at 
the Board's Central Office in Washington, D.C., on March 13, 
2008.  However, the appellant did not report to the hearing, 
and has not provided an explanation for her absence.  As 
such, the appellant's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.703 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

With respect to the appellant's sinusitis and allergies, the 
record reflects that the appellant was diagnosed with and 
treated for sinusitis during active service in December 2003 
and February 2004.  Service treatment records dated in March 
2004 and an additional undated service treatment record 
indicate that the appellant was treated for an allergic 
reaction.  With respect to the appellant's claimed depression 
and short term memory loss, while the appellant complained of 
short term memory loss during service, there is no record of 
treatment or diagnosis of same.  There is no service 
treatment record indicating complaint, treatment, or 
diagnosis of depression.    

The appellant cites environmental exposure while stationed at 
Shuaba Port in Kuwait from January 2004 to June 2004, as a 
basis for her claims of entitlement to service connection for 
sinusitis, also claimed as upper respiratory problems, 
allergies also claimed as upper respiratory problems, major 
depressive disorder, claimed as depression, and short term 
memory loss.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The appellant has not yet been afforded a VA examination, 
thus there is no medical opinion of record as to whether the 
appellant's sinusitis, allergies, depression, and short term 
memory loss can be attributed to known clinical diagnoses, or 
due to an undiagnosed illness.  To the extent that the 
appellant's claims encompass entitlement to service 
connection based on service in the Persian Gulf, a remand for 
a VA Gulf War examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a Gulf War 
examination with regard to her claims of 
entitlement to service connection for 
sinusitis, also claimed as upper 
respiratory problems, allergies, also 
claimed as upper respiratory problems, 
major depressive disorder, claimed as 
depression, and short term memory loss, 
all to include as due to an undiagnosed 
illness.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must state 
that the claims file was reviewed in the 
report provided.  A complete rationale 
for all conclusions and opinions must be 
provided.  Current VA Gulf War 
Examination Guidelines must be followed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
examiner should provide opinions as to 
the following:

a.  State whether or not the 
appellant has a psychiatric 
disorder, including symptoms of 
depression and memory problems, due 
to an undiagnosed illness, or 
whether those symptoms can be 
attributed to any known medical 
causation.  If any claimed disorder, 
including, but not limited to 
depression or short term memory 
loss, is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
In this regard, the examiner should 
specifically consider the 
appellant's testimony as to exposure 
to environmental hazards while 
stationed in the Persian Gulf.  
Additionally, if the appellant is 
diagnosed with any known clinical 
diagnoses, the examiner must provide 
the approximate date of onset, to 
include whether it is as likely as 
not that such clinical diagnoses 
manifested within a year of the 
appellant's separation from active 
service.

b.  State whether or not the 
appellant has sinusitis, allergies, 
or any upper respiratory problems 
that is due to an undiagnosed 
illness or whether those symptoms 
can be attributed to any known 
medical causation.  If any claimed 
disorder, including, but not limited 
to sinusitis or allergies, is 
determined to be attributable to a 
known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not that the 
condition was incurred during 
military service.  In this regard, 
the examiner should specifically 
consider the appellant's testimony 
as to exposure to environmental 
hazards while stationed in the 
Persian Gulf.  Additionally, if the 
appellant is diagnosed with any 
known clinical diagnoses, the 
examiner must provide the 
approximate date of onset, to 
include whether it is as likely as 
not that such clinical diagnoses 
manifested within a year of the 
appellant's separation from active 
service.

2.  Readjudicate the appellant's claims 
of entitlement to service connection 
for sinusitis, also claimed as upper 
respiratory problems, allergies also 
claimed as upper respiratory problems, 
major depressive disorder, claimed as 
depression, and short term memory loss, 
all to include as due to an undiagnosed 
illness, considering any additional 
evidence added to the record.  If the 
action remains adverse to the 
appellant, provide the appellant with a 
Supplemental Statement of the Case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



